Title: James Madison to Robert G. Scott, 7 July 1831
From: Madison, James
To: Scott, Robert G.


                        
                            
                                My Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 July 7/31.
                            
                        
                        
                        I have just recd a letter from Mr Walsh, a copy of which is enclosed. Not possessing the detailed information
                            he wishes, & presuming that you can readily furnish it, I must ask your aid in complying with the request made notwithstanding the affectionate intercourse with my kinsman during the few years of my residence in Williamsburg; we had previous to that period been strangers to each other, and were afterwards too
                            much separated by distance & different pursuits, to be acquainted with either the particular circumstances
                            attending the other or what I can offer therefore towards the tribute due to his Memory, must be limited to a general view
                            of the intellectual features of his character, and of the adorning and endearing attributes which distinguish it.
                        You will notice the anxiety of Mr Walsh for an early answer, occasioned doubtless,  by the Alphabetic place, the
                            biography must have in the work now in the Course of Publication.
                        With an affet. tender in which Mrs M joins, of regards to Mrs Scott, we beg you to be yourself assured of these
                            also.
                        
                        
                            signed James Madison
                                
                            
                        
                    As an explanation of the aspect of my writing, I must remark that it is done under the pressure of Rheumatism, &
                            with very sore eyes.